Name: Council Directive 90/404/EEC of 27 July 1990 amending Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: marketing;  means of agricultural production;  plant product
 Date Published: 1990-08-07

 Avis juridique important|31990L0404Council Directive 90/404/EEC of 27 July 1990 amending Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 208 , 07/08/1990 P. 0030 - 0030 Finnish special edition: Chapter 3 Volume 33 P. 0107 Swedish special edition: Chapter 3 Volume 33 P. 0107 *****COUNCIL DIRECTIVE of 27 July 1990 amending Directive 66/403/EEC on the marketing of seed potatoes (90/404/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Directive 66/403/EEC (2), as last amended by Directive 89/366/EEC (3), lays down Community rules for seed potatoes marketed within the Community; Whereas, in the light of modern advances in propagation techniques, it is appropriate to lay down a Community procedure for the establishment of specific rules applicable to the marketing of seed potatoes produced by techniques involving micro-propagation; Whereas Directive 66/403/EEC also provides in Article 15 (2) that, after certain dates, Member States may no longer determine for themselves whether seed potatoes harvested in third countries are equivalent to seed potatoes harvested in the Community and complying with the said Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of Directive 66/403/EEC authorized Member States to extend until 31 March 1989 the period of validity of equivalence which they had already determined in respect of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete and the authorization granted to Member States by Article 15 (2a) should accordingly be extended; Whereas, to expedite Community decision-making in this area, a Community procedure should be laid down for future extensions of this authorization, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/403/EEC is hereby amended as follows: 1. The following paragraph is added to Article 3: '4. For seed potatoes produced by micro-propagation techniques and not meeting the size requirements of this Directive, the following may be determined in accordance with the procedure laid down in Article 19: - derogation from specific provisions of this Directive, - the conditions applicable to such seed potatoes, - the designations applicable to such seed potatoes.' 2. Article 15 (2a) is replaced by the following: '2a. Member States are hereby authorized to extend until 31 March 1990 the validity of decisions taken in accordance with paragraph 2, it being understood that these decisions may only be used in accordance with Member States' obligations under the common rules on plant health laid down by Directive 77/93/EEC (*) as last amended by Directive 89/439/EEC (**). The period in the first subparagraph may be extended for third countries, in accordance with the procedure laid down in Article 19, if the available information does not permit a determination according to paragraph 1 and for as long as such information does not permit such a determination. (*) OJ No L 26, 31. 1. 1977, p. 20. (**) OJ No L 212, 22. 7. 1989, p. 106.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 27 July 1990. For the Council The President E. RUBBI (1) OJ No C 175, 16. 7. 1990. (2) OJ No 125, 11. 7. 1966, p. 2320/66. (3) OJ No L 159, 10. 6. 1989, p. 59.